Citation Nr: 1736410	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic heart disease (coronary artery disease (CAD)), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The medical evidence of record indicates that prior to April 22, 2013; the Veteran's CAD resulted in a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness or syncope.

2.  The medical evidence of record indicates that since April 22, 2013, the Veteran's CAD resulted in a workload of 3 METs or less with dyspnea, fatigue, angina, dizziness or syncope.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no greater, for CAD are met for the period prior to April 22, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for an evaluation of 100 percent for CAD are met for the period since April 22, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was granted service connection for CAD (previously referred to as ischemic heart disease) in an October 2012 rating decision.  Courts have held that once the benefit claimed is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

As for VA's duty to assist, the Board notes that the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an increased evaluation for CAD, currently rated as 10 percent disabling.  All of the pertinent information is of record.  As such, the Board finds that VA has fulfilled its duty to assist.  Accordingly, there is no prejudice to the Veteran in proceeding to consider his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  CAD

As noted above, the Veteran is service-connected for CAD and was assigned a 10 percent initial evaluation effective August 31, 2010.  The Veteran contends that an increased rating is warranted as his CAD is productive of symptoms more severe than those contemplated by the current rating. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CAD is rated as 10 percent disabling under Diagnostic Code 7005.  Under this diagnostic code, a 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Based on a review of the evidence, the Board concludes than a rating of 30 percent, but no higher, is warranted from the date of service connection through April 21, 2013; and from April 22, 2013 a rating of 100 percent is warranted.  

Prior to April 22, 2013, the evidence indicates that the Veteran's symptoms manifested to a degree consistent with an evaluation of 30 percent, but no greater.  A January 28, 2010 private exercise "stress" test examination diagnosed the Veteran with CAD and indicated that he achieved a workload of 7.0 METs and a calculated ejection fraction of 67 percent.  A disability benefits questionnaire received July 24, 2012 confirmed the diagnosis of CAD and noted that he experienced dyspnea and angina, but indicated that there was no evidence of cardiac hypertrophy or dilation, or of congestive heart failure.  Accordingly, the Veteran's CAD resulted in a workload of greater than 5 METs but not greater than 7 METs with dyspnea and angina, and most closely approximates a rating of 30 percent, but no greater.

An April 22, 2013 private treatment record, which included a myocardial perfusion SPECT report, an exercise and "stress" test report, and a transthoracic echo report, indicated that the Veteran achieved a workload of 1.6 METs, that he had a mildly dilated aortic root, and that he had an ejection fraction estimated at 50 percent with an abnormal left ventricular diastolic filling pattern for his age.  The administering physician noted that he experienced shortness of breath during the test, but had a normal blood pressure response and no arrhythmias.  Additionally, the Veteran testified at his September 2016 Board hearing that he frequently experienced angina, dizziness, and shortness of breath.  Therefore, the Veteran's CAD resulted in a workload of 3 METs or less with dyspnea, fatigue, dizziness, and angina, and a 100 percent rating is appropriate.

Thus, the competent evidence of record establishes that that the criteria for a rating of 30 percent, but no greater, for the period prior to April 22, 2013 have been met.  For the period since April 22, 2013, the criteria for a 100 percent rating have been met.  

ORDER

For the period prior to April 22, 2013, a rating of 30 percent, but no greater, for CAD is granted.

For the period since April 22, 2013, a rating of 100 percent for CAD is granted



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


